Acknowledgement
This Notice of Allowance is in response to amendments filed 10/21/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 has been considered by the examiner.
Reasons for Allowance
Claims 1, 4-6, 8, and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 8, the closest prior art of record, Jones et al. (US 2015/0197154 A1) and Mathews, JR. et al. (US 2017/0282942 A1), taken alone or in combination, does not teach the claimed information processing method and information processing apparatus, comprising: 
a memory storing instructions; and 
at least one processor configured to execute the instructions, the instructions comprising: 
acquiring location information of an electric vehicle equipped with a removable and replaceable battery, and acquiring a status of the battery installed in the electric vehicle; and 
specifying a place where two or more electric vehicles can meet, on a basis of an inclination of a road on a route between the electric vehicles based on the location information of each of the electric vehicles and the status of the battery.
Specifically, Jones et al. discloses a similar system that acquires location information of an electric vehicle (see ¶0243) equipped with a removable and replaceable battery (see ¶0070) and a status of the battery installed in the electric vehicle (see ¶0144-0145) and specifies a place where two or more electric vehicles can meet (see ¶0243) on a basis of the status of the battery (see ¶0136-0145). However, Jones et al. does not disclose that the place where the two or more electric vehicles can meet is determined on a basis of an inclination of a road on a route between the electric vehicles based on the location information of each of the electric vehicles.
Upon further search and consideration, Mathews, JR. et al. has been identified as relevant prior art. Mathews, JR. et al. discloses a similar system that acquires location information (see ¶0032) of an electric vehicle equipped with a battery (see ¶0027). While Mathews, JR. et al. further discloses segmenting a route along specific locations based on an inclination of a road on a route of the electric vehicle based on the location information (see ¶0054), Mathews, JR. et al. does not disclose specifying a place where two or more electric vehicles can meet, on a basis of an inclination of a road on a route between the electric vehicles based on the location information of each of the electric vehicles and the status of the battery, as claims. Mathews, JR. et al. is further silent regarding the removable and replaceable nature of the battery.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date. 
With respect to claim 4, the closest prior art of record, Jones et al. (US 2015/0197154 A1), taken alone or in combination, does not teach the claimed information processing apparatus, comprising: 
a memory storing instructions, and 
at least one processor configured to execute the instructions, the instructions comprising: 2
acquiring location information of an electric vehicle equipped with a removable and replaceable battery, acquiring a status of the battery installed in the electric vehicle, and acquiring an operation status of an air conditioner of the electric vehicle, and 
specifying a place where two or more electric vehicles can meet, on a basis of a route between the electric vehicles based on the location information of each of the electric vehicles, the status of the battery, and the operation status of the air conditioner of each of the electric vehicles.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 7/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661